[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION TO DISMISS ADMINISTRATIVE APPEAL BECAUSE OF MOOTNESS
The defendant Administrator of the Unemployment Compensation Act has moved to dismiss the claimant's appeal pursuant to Connecticut Practice Book, §§ 10-30, 10-31 and 10-33 for lack of subject matter jurisdiction because it contends the controversy has become moot. An arbitration award has separately determined that the plaintiff was to be reinstated with full back pay. However, nothing has been paid to the plaintiff at the time of the hearing of this motion, and the court cannot therefore conclude that the controversy is moot. Motion denied.
FLYNN, J.